EXHIBIT Consent of Independent Registered Public Accounting Firm The Board of Directors RehabCare Group, Inc.: We consent to the incorporation by reference in the registration statement Nos. 333-160574, 333-162406, and 333-163074 on Form S-3 and Nos. 33-67944, 33-82106, 33-82048, 333-11311, 333-120005, and 333-138628 on Form S-8 of RehabCare Group, Inc. (the Company) of our report dated March 8, 2010, with respect to the consolidated balance sheets of the Company as of December31, 2009 and 2008, and the related consolidated statements of earnings, comprehensive income, changes in equity, and cash flows for each of the years in the three-year period ended December31, 2009, and the effectiveness of internal control over financial reporting as of December31, 2009, which report appears in the December31, 2009 annual report on Form 10-K of the Company. The Company acquired Triumph HealthCare Holdings, Inc. (Triumph) on November 24, 2009, and management excluded from its assessment of the effectiveness of the
